Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schinstock (2018/0027742).

 

[AltContent: arrow][AltContent: textbox (Rotor with blades)][AltContent: arrow][AltContent: textbox (Floor plate with slots)]
    PNG
    media_image1.png
    502
    696
    media_image1.png
    Greyscale

[AltContent: textbox (Knife tray with knives)][AltContent: arrow]
    PNG
    media_image2.png
    482
    774
    media_image2.png
    Greyscale


“[0070] In one embodiment, the operator control 260 is a joystick which moves the feeder assembly 200 through every position, all in a single operator action without having to switch between multiple operator controls. For instance, a forward movement of the operator control 260, while configured as a joystick, moves both the top frame assembly 202 and the bottom frame assembly 204 from the topmost position illustrated in FIG. 3, through an intermediate position where movement the top frame assembly 202 has been stopped by engagement with the stop 239, and to a bottommost position where the bottom frame assembly 204 is spaced from the top frame assembly as illustrated in FIG. 5. As described herein, this single movement of the operator control 260 also moves the knife system with the top frame assembly 204 and eventually separates the knives 208 from the top frame assembly in the location shown in FIG. 5. Once the bottom frame assembly 204 has reached its bottommost position of FIG. 5, rearward movement of the joystick from its forward position, moves the bottom frame assembly 204 upwardly, moves the knives 208 back through the slots 224 of the top frame assembly 202, and lastly moves the both the top frame assembly 202 and the bottom frame assembly 204 to the topmost position of FIG. 3. Two separate actions are no longer required to lower the floor and lower the knives. In other embodiments, the operator control 260 is a rocker control, a slider control, or a graphical user interface control providing bidirectional control of the actuators. The simplified operator control enables service, maintenance, repair and unplugging with a single action. In other embodiments, more than one user input is included to lower the top frame and the bottom frame. For instance, the motion of the top frame is separated from the motion of the bottom frame using separate actuators.

[0071] The top frame assembly 202 and the bottom frame assembly 204 are lowered from the topmost position with a single operator input. The operator control 260 provides a single control signal to the controller 264 which in turn adjusts the position of both the top frame assembly 202 and the bottom frame 204 with a single input signal. Due to this configuration, the knives are configured to be “reset” with a single operator input. This enables an operator to reset the knives without exiting a cab of the vehicle.”

11. An agricultural baler for baling crop material in a field, comprising: 
a frame (fig 1); 
a rotor rotatably connected to the frame and comprising a plurality of blades (marked up); 
a cleaning system, comprising: 
a floor plate disposed adjacent to the rotor and comprising a plurality of slots therein (marked up); 
at least one knife tray disposed adjacent to the floor plate, the at least one knife tray comprising a plurality of knives (marked up), and each knife of the plurality of knives being associated with a respective slot of the plurality of slots (fig 4); and 
at least one actuator operably connected to the at least one knife tray (240, 241; or, the alternate embodiment 322); and 
a controller (34 and/or 260) operably connected to the at least one knife tray and configured for actuating the at least one actuator for moving the at least one knife tray for inserting and retracting the plurality of knives into and out of the plurality of slots of the floor plate (see quoted text above), and 
wherein the controller is further configured for determining whether the plurality of knives of the at least one knife tray is retracted (although, not claimed positively and distinctly, if a sensor is intended to be claimed, then it is not shown), determining whether to conduct a knife tray cleanout procedure for cleaning the floor plate based upon at least one cleaning parameter, and conducting the knife tray cleanout procedure by actuating the at least one actuator for cycling the plurality of knives of the at least one knife tray for dislodging debris from the floor plate (par. 37, 44; and see par. 71, teaching the capability of resetting thus cycling the knives).

Schinstock teaches one or more controllers receive inputs from sensors, thus sense at least one parameter (par. 37, 44); and,
an operator input contributes to moving the at least one knife tray (by inserting/retracting the knives), thus a service, maintenance, repair and unplugging would be enabled (see quote text above).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made using sound engineering skill, that the taught “controller 34 may be a hardware, software, or hardware and software computing device, and may be configured to execute various computational and control functionality” (par. 37) would include a program routine “for cycling the knives,” in order to unplug/dislodge (par. 70-71) the debris from the knives / knife tray of Schinstock.


12. The agricultural baler of claim 11, wherein cycling the plurality of knives comprises at least partially inserting the plurality of knives into the plurality of slots and retracting the plurality of knives from the plurality of slots (par. 55).

13. The agricultural baler of claim 11, wherein the at least one cleaning parameter comprises one or more of a baling procedure, a duration of baling time, a duration of time from a prior knife tray cleanout procedure, a location of the baler, and an inputted user command (par. 71).

The following are already addressed above in the apparatus claims:

1. A method for operating a baler, comprising: providing a cleaning system comprising a floor plate having a plurality of slots therein, at least one knife tray comprising a plurality of knives, at least one actuator operably connected to the at least one knife tray, and a controller operably connected to the at least one actuator and configured for actuating the at least one actuator for moving the at least one knife tray for inserting and retracting the plurality of knives into and out of the plurality of slots of the floor plate; determining, by the controller, whether the plurality of knives of the at least one knife tray is retracted; determining, by the controller, whether to conduct a knife tray cleanout procedure for cleaning the floor plate based upon at least one cleaning parameter; and conducting, by the controller, the knife tray cleanout procedure by actuating the at least one actuator for cycling the plurality of knives of the at least one knife tray for dislodging debris from the floor plate.

2. The method of claim 1, wherein cycling the plurality of knives comprises at least partially inserting the plurality of knives into the plurality of slots and retracting the plurality of knives from the plurality of slots.

3. The method of claim 1, wherein the at least one cleaning parameter comprises one or more of a baling procedure, a duration of baling time, a duration of time from a prior knife tray cleanout procedure, a location of the baler, and an inputted user command.



Allowable Subject Matter
	Claim(s) 4-10, 14-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Brewer et al (EP 3141106 A1) teaches that it has been known that at least one sensor (240/440) configured for sensing a rotational load on the floor plate (220/420).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671